
	

114 S1717 RS: To amend title 46, United States Code, to exempt old vessels that only operate within inland waterways from the fire-retardant materials requirement if the owners of such vessels make annual structural alterations to at least 10 percent of the areas of the vessels that are not constructed of fire-retardant materials.
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 658
		114th CONGRESS2d Session
		S. 1717
		[Report No. 114–367]
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2015
			Mr. Brown (for himself, Mr. Portman, Mrs. McCaskill, Mr. Boozman, Mr. Vitter, Mr. Cotton, Mr. Cochran, Mr. Cassidy, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		
			October 27, 2016
			Reported under authority of the order of the Senate of September 29, 2016, by Mr. Thune, without amendment
		
		A BILL
		To amend title 46, United States Code, to exempt old vessels that only operate within inland
			 waterways from the fire-retardant materials requirement if the owners of
			 such vessels make annual structural alterations to at least 10 percent of
			 the areas of the vessels that are not constructed of fire-retardant
			 materials.
	
	
 1.Fire-retardant materials exemptionSection 3503 of title 46, United States Code, is amended— (1)in subsection (a), by striking 2008, this section and inserting 2028, this subsection; and
 (2)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking this section and inserting subsection (a);
 (B)in subparagraph (A), by inserting and crew after prospective passengers; (C)in subparagraph (B), by inserting or crew member after passenger;
 (D)in subparagraph (C), by striking and at the end; and (E)by striking subparagraph (D) and inserting the following:
					
 (D)the owner or managing operator of the vessel shall— (i)make annual structural alterations to not less than 10 percent of the areas of the vessel that are not constructed of fire-retardant materials;
 (ii)provide advance notice to the Coast Guard regarding the alterations made pursuant to clause (i); and
 (iii)comply with any noncombustible material requirements prescribed by the Coast Guard; and (E)the requirements referred to in subparagraph (D)(iii) shall, to the extent practicable, be consistent with the preservation of the historic integrity of the vessel in areas carrying or accessible to passengers or generally visible to the public..
				
	October 27, 2016Reported without amendment